By the Court.

Benning, J.
delivering the opinion.
House, in his petition, says that the Justices of the Inferior Court were to pay him $ 100 in advance, and the value of the work less that sum. If that is so, what he had the right to prove, was the value of the worh.
[1.] Proving the kind and value of the hands he employed, the mode and manner of their work, or what their services were worth by the day, would not have been proving the value of the work. The work might have been wholly worthless, let the facts as to these particulars stand as they might.
We think, therefore, that the Court below did not err, in excluding the evidence of Baxter, as to these particulars.
Must the Justices of the Inferior Court be together, when they act in reference to the building of a bridge, or may they be separate ? The Court below held that they must be together; and we think properly so held.
The twenty-ninth section of the Act of 1818, “ to alter and ■amend the Road Laws of this State,” is as follows: “ The •Justices of the Inferior Courts of each county in this State, or a majority of them, shall have power and authority to hear and determine on all matters which may come before them, relative to roads, bridges, &c. as are authorized by law, either in term time, or while sitting for ordinary purposes; or at any special meeting held for that purpose.”
*365£2.] The power to hear and determine at a time when the Court is in some form assembled in session, is all that is given.
And is it not generally true, that a power given to two or more, is a power to be exercised by them only when they are together ?
[3.] “ It is a general rule of evidence, that if the effect of a witness’ testimony will be to create or to increase a fund in which he may be entitled to participate, he is incompetent.” (Ph. Ev. Cow. & Hill's Notes, note 108.)
This, it is plain, would have been the effect of Wimberly’s ■testimony, if that testimony had been received. The Court, ..therefore, was right in not receiving it.
J3o, we .affirm the several decisions complained of.